Plaintiff, who was seventy years of age and receiving social security and unemployment insurance benefits, was standing on the sidewalk when, as a result of a collision between a taxicab and a bus, the taxicab mounted the sidewalk and struck plaintiff. He suffered a fracture of the tibia near the ankle and other injuries, which were minor. The fracture has healed well, although full use of the ankle is reduced permanently. After trial, the jury returned a verdict of $10,000 in favor of plaintiff and against both *985defendants. Defendant City of New York appeals from the judgment entered thereon. Judgment against appellant reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days after entry of an order hereon plaintiff stipulate to accept a verdict against appellant in the amount of $5,000, in which event the judgment against appellant, as reduced accordingly, is unanimously affirmed, without costs. In our opinion the verdict was excessive. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.